Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
	Claims 12-23 remain withdrawn.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


The word “by” (claim 1, line 6) is construed as having its plain meaning: “through the agency or instrumentality of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8,10-11, 24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama 6400878 in view of DE 4041150 to Rehm and US 4286052 to Ernsberger and relying upon Larsen-Moss 5294260 and US 9932260 to Billings to show inherency.  References to pages/lines/numbers in Rehm are in reference to the WIPO translation thereof. 

Nagayama discloses an invention very similar to the claimed invention.  For example col. 7, lines 55-65 discloses (re)heating a fiber to a temperature 
Nagayama does not teach that the (re)heating is to a temperature within the glass transformation temperature range.   Ernsberger discloses (col. 3, lines 12-33) that ‘fictive temperature’ describing the equilibrium arrangement ‘frozen’ into the glass and that one can alter the fictive temperature by reheating to a temperature at which structural rearrangement would occur.  One of ordinary skill would understand that this has correspondence to the glass transformation temperature range; temperatures lower than the range are too low for any glass transformation/rearrangement.  Furthermore it would have been obvious to keep the reheat temperature of the core below the fictive temperature, because temperatures above the fictive temperature would be expected to increase the fictive temperature.  That is: since the fictive temperature denotes an equilibrium temperature frozen in, any time above the initial fictive/equilibrium would induce the glass to adopt a new/higher equilibrium/fictive temperature. 
Even without the understanding of the direction of a fictive temperature shift, one would have arrived at the claimed invention by routine experimentation.  Ernsberger makes it clear that the temperature is a result effective variable.  It would have been obvious to perform routine experimentation to determine the optimal reheat temperature to deliver the optimal amount of suppression of scattering.
As to the slowing of cooling: Ernsberger teaches cooling at 1000 C/sec or less.  It is inherent that this is slower than cooling using room temperature air as evidenced by Billings at figure 7A and elsewhere.   The “relative to cooling using room-temperature air” is understood to be relative any possible cooling act/step using room-temperature air.”   Billings shows what is possible.  
Nakayama does not disclose the use of directed light, and discloses (col. 7, lines 55-59 that the reheating requires a longer heater. Rehm discloses using a laser beam to reheat an optical fiber during a drawing process without requiring much room.  It would have been obvious to use a laser to reheat the Nakayama fiber, so that one would not need as long of a (re)heater – or need as much room for the (re)heater.  
Claim 1 has been amended to recite a waveguide surrounding the fiber.  The Rehm waveguides arguably do not surround the fiber entirely.  Rehm figures 1-2 are schematic in that they do not show any supporting structure for parabolic waveguide 3.  Larsen-Moss figure 3 shows a waveguide 59 that has another waveguide 59 mating with it to completely surround the fiber.  It would have been obvious to secure the two sides (i.e. vertical edges) of the Rehm mirror 3 (figure 1) with a single connecting member, for example one could attach a vertical plate to the right side of the mirror 3.  One would be motivated to attach a vertical plate or some other connecting member so as to increase the strength/rigidity of the mirror or for purposes of creating an attachment point for mounting the mirror in a fixed position. (Incidentally, it would obvious to secure the two sides of the Rehm mirror 4 with another connecting member for the same reasons) 
 Claim 3: it would have been obvious have the cladding have a temperature that is within 300 C of the core temperature because the core and the cladding are fused together and due to the well-understood laws of heat conduction,  a temperature difference of greater than 300 C would have a very sharp thermal gradient thus causing a very high heat transfer rate that would tend to cause the two materials to equilibrate.  
Claim 5 is clearly met in view of figure 2 of Rehm.
Claim 6: It is deemed inherent that the laser is a ‘pulsed’ light source because one can pulse it, such as by repeatedly turning it on and off.  The claim does not require a step of pulsing or using ‘pulsed heating’.  The claim 6 language points to the invention of Applicant’s [0015] and not the invention of [0061].
Claim 7: Although the length of the fiber 1 is not disclosed, one would immediately understand that it is significantly longer than one cm.  It is inherent that after the light is directed toward the fiber that it illuminates the optical fiber that is greater than 1 cm long.
Claim 8:  Col. 7, lines 46-47 of Nagayama indicates the fiber only cools to 1000 C, the core could not have cooled to 600 C. 
Claim 10: the expansion and splitting of beams of Rehm is essentially simultaneous.
Claim 11: The Rehm reflectors are parabolic and have the focal line as claimed.
Claims 24 and 26 are clearly met.  
Claim 27: Figure 1 of Rehm shows the fiber as being off center. 
Claim 28: The applied references do not teach allowing the light to propagate multiple times as claimed.  It would have been obvious to use multiple mirrors (e.g. planar) between the laser device and the parabolic mirrors so as to position the laser beam correctly.  Using mirrors to transmit a laser beam is no more inventive than using pipes to transmit water or another fluid. 
Claim 29:  Col. 7, lines 46-47 of Nagayama indicates the fiber only cools to 1000 C, the core could not have cooled to 800 C. 
Claim 30: Col. 7, lines 55-59 of Nagayama teaches a preferred reheating range of 1200-1700C.  The claimed range overlaps with half of the Nagayama range.  This substantial overlap constitutes a prima facie case of obviousness.
Claim 31: col. 7, line 46-49 teaches using a furnace for cooling. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama 6400878 in view of DE 4041150 to Rehm and US 4286052 to Ernsberger and relying upon Larsen-Moss 5294260 and US 9932260 to Billings to show inherency (as applied to claim 1 above) and further in view of Adams 2013/0139551. 
Nagayama does not disclose the wavelength. Col. 1, line 27 of Rehm mentions a CO2 laser.   Adams at [0010] teaches using a carbon dioxide (doubled) laser (4.6 microns) to heat silica because it had a longer absorption length and without significant ablation.  It would have been obvious to use the 4.6 micron laser for the Nagayama heating for its longer absorption length or to eliminate potential ablation.  4.6 microns written to one significant digit is 5 microns: this is the same as Applicant discloses at [0058].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama 6400878 in view of DE 4041150 to Rehm and US 4286052 to Ernsberger and relying upon Larsen-Moss 5294260 and US 9932260 to Billings to show inherency (as applied to claim 1 above) and further in view of Kringlebotn (2004/0234221) and Sokol 2002/0110348.
Kringlebotn discloses heating fiber with a scanning laser.  Sokol is evidence [0047] that it is known in the glass art that scanning a laser has the advantage of not creating stresses.   It would have been obvious to provide the laser heating by scanning a laser so as to not create stresses in the fiber.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama 6400878 in view of DE 4041150 to Rehm and US 4286052 to Ernsberger and relying upon Larsen-Moss 5294260 and US 9932260 to Billings to show inherency (as applied to claim 1 above) and further in view of Volk 6648946.
Nagayama does not disclose the step of using a vacuum.  Volk teaches to use a vacuum to recover helium used in cooling optical fibers (col. 4, lines 65-67).  It would have been obvious to add a vacuum to the Nagayama apparatus so as to recover the Helium (col. 7, lines 46-59). 



Claims 1, 3, 5-8, 13, 24, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama 6400878 in view of Nakanishi 2001/0085768 and US 4286052 to Ernsberger and relying upon  US 9932260 to Billings to show inherency.  

Claim 1: Nagayama discloses an invention very similar to the claimed invention.  For example col. 7, lines 55-65 discloses (re)heating a fiber to a temperature between 1200 and 1700 C so as to lower ‘the fictive temperature within the optical fiber’. Nagayama also discloses (col. 1, lines 16-39) that this reduction in fictive temperature suppresses Rayleigh scattering.  It would have been obvious to perform the Nagayama method so that the core’s fictive temperature is reduced so as to suppress light scattering within the core.
Nagayama does not teach that the (re)heating is to a temperature within the glass transformation temperature range.   Ernsberger discloses (col. 3, lines 12-33) that ‘fictive temperature’ describing the equilibrium arrangement ‘frozen’ into the glass and that one can alter the fictive temperature by reheating to a temperature at which structural rearrangement would occur.  One of ordinary skill would understand that this has correspondence to the glass transformation temperature range; temperatures lower than the range are too low for any glass transformation/rearrangement.  Furthermore it would have been obvious to keep the reheat temperature of the core below the fictive temperature, because temperatures above the fictive temperature would be expected to increase the fictive temperature.  That is: since the fictive temperature denotes an equilibrium temperature frozen in, any time above the initial fictive/equilibrium would induce the glass to adopt a new/higher equilibrium/fictive temperature. 
Even without the understanding of the direction of a fictive temperature shift, one would have arrived at the claimed invention by routine experimentation.  Ernsberger makes it clear that the temperature is a result effective variable.  It would have been obvious to perform routine experimentation to determine the optimal reheat temperature to deliver the optimal amount of suppression of scattering.
As to the slowing of cooling: Ernsberger teaches cooling at 1000 C/sec or less.  It is inherent that this is slower than cooling using room temperature air as evidenced by Billings at figure 7A and elsewhere.   The “relative to cooling using room-temperature air” is understood to be relative any possible cooling act/step using room-temperature air.”   Billings shows what is possible.  
Nakayama does not disclose the use of directed light, and discloses (col. 7, lines 55-59 that the reheating requires a longer heater. Nakanishi discloses using a laser beam to reheat an optical fiber during a drawing process without requiring much room.  Nakayama discloses that using a furnace for reheating requires a long heater.  It would have been obvious to use the Nakanishi laser heater instead of a long heater so as to make the entire apparatus shorter.  The Nakanishi heater (Figures 8-9) has a light waveguide 54 which surrounds the fiber. 

Claim 28: The Nakanishi heater (Figures 8-9) is substantially the same as the embodiment of Applicant’s figure 8F.  One would expect the light to reflect multiple times in the waveguide 54 as claimed in the same manner as Applicant’s embodiment. 
Claim 3: it would have been obvious have the cladding have a temperature that is within 300 C of the core temperature because the core and the cladding are fused together and due to the well-understood laws of heat conduction,  a temperature difference of greater than 300 C would have a very sharp thermal gradient thus causing a very high heat transfer rate that would tend to cause the two materials to equilibrate.  
Claim 5 is clearly met in view of figures 8-9 of Nakanishi.
Claim 6: It is deemed inherent that the laser is a ‘pulsed’ light source because one can pulse it, such as by repeatedly turning it on and off.  The claim does not require a step of pulsing or using ‘pulsed heating’.  The claim 6 language points to the invention of Applicant’s [0015] and not the invention of [0061].
Claim 7: Although the length of the fiber 1 is not disclosed, one would immediately understand that it is significantly longer than one cm.  It is inherent that after the light is directed toward the fiber that it illuminates the optical fiber that is greater than 1 cm long.
Claim 8:  Col. 7, lines 46-47 of Nagayama indicates the fiber only cools to 1000 C, the core could not have cooled to 600 C. 
Claims 24 and 26 are clearly met.  
Claim 29:  Col. 7, lines 46-47 of Nagayama indicates the fiber only cools to 1000 C, the core could not have cooled to 800 C. 
Claim 30: Col. 7, lines 55-59 of Nagayama teaches a preferred reheating range of 1200-1700C.  The claimed range overlaps with half of the Nagayama range.  This substantial overlap constitutes a prima facie case of obviousness.
Claim 31: col. 7, line 46-49 teaches using a furnace for cooling. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for claims 9 and 11.   As shown by figures 7A-7D the waveguides that scan or comprise parabolic mirrors does not surround the fiber.  The ‘surrounding’ of claim 1 has support in figures 8A-8G.  Current claims 9-11 apparently require a hybrid between Figures 7 and 8. There is no reasonable support for such a hybrid in the written description.
MPEP 2163.05(II) indicates that a laundry list disclosure does not constitute a written description of every species in a genus.
II.    NARROWING OR SUBGENERIC CLAIM 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") 

The laundry list found at [0042] includes flat mirror, splitter, scanning mirror, curved mirror, lens, a hollow waveguide and any (i.e. every possible)  combination thereof.  Examiner notes that there are 30 combinations of two different elements, 120 combinations of 3 different elements and 360 combination of four different elements, etc.  Even if it is easy to imagine using combination of a hollow (surrounding) waveguide (claim 1) along with a scanning mirror (claim 9) or a parabolic reflector (claim 11), there is no disclosure of such combinations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-32 are confusing because claim 1 does not require the slowing to ‘comprise’ any step.  Claims 31-32 recite a ‘further’ comprising.  Thus it is unclear if claims 31-32 require that the slowing comprises the ‘using’. 
  
Response to Arguments
Applicant's arguments filed 1/8/2020 have been fully considered but they are not persuasive.
It is asserted that one of ordinary skill would understand that the elements of claim 9-11 may be employed in addition to the elements of claim 1.  Examiner agrees that claim 10 is reasonably suggested by [0073] and thus the corresponding rejection is withdrawn.  However with respect to claims 9 and 11: the fact that the broad disclosure of ‘any combination’ of the disclosed optical element is not reasonably indicative that Applicant invented any possible combination such as the combinations present in claims 9 and 11.  Applicant’s ‘any combination’ is essentially a short-hand version infinite laundry list, since it places no limit on the number of optical elements combined.  Even if one might envisage using different elements in combination with the hollow waveguide of claim 1 is insufficient to establish written description support.  It is noted Examiner (not considered one ordinary skill) cannot envisage the combinations of each claims 9 and 11.  The disclosure “any combination” of optical elements is without limit and thus cannot be considered disclosure of each possible combination. 
It is argued that the prior art rejection proposes securing the Rehm reflector 3 to the reflector 4 and such a connection would block the light.    This is not persuasive because the rejection does not propose connecting mirrors 3 and 4 to each other.   The language of the current rejection should be clearer and that the proposed connector extends between the two vertical edges. 
It is also argued that there would be no advantage in connected the edges of the Rehm mirror 3.  The is not persuasive because the rejection points to two advantages: increasing the strength/rigidity of the mirror and for providing a location for support. 
 It is argued that Larsen-Moss does not disclose strengthening the mirror and the reflector could be supported from behind on a frame.  This is not persuasive because such does not explain why such might indicate an error in the determination of obviousness.  Evidence of a back support being obvious is not evidence that a front support is not obvious.  
The arguments regarding light source within the mirrors is not persuasive because the rejection does propose such a modification. Larsen-Moss is cited to show it is known to surround fibers with waveguides and connect edges of a mirror via a (connecting) member.  Surrounding a fiber is not inventive. 
It is argued that the claim 1 ‘waveguide’ does not encompass parabolic members of 7C and 7D.  This is merely a conclusion without any supporting rational. [0071] disclose a wide variety of cross-sections can be used, there is nothing reasonably suggestive that the term ‘waveguide’ would exclude cross-sections with a parabolic shape.  
It is further argued that one would understand the difference between the scopes of the ‘parabolic mirrors’ and ‘waveguides’.  This is not persuasive because one would also understand that broadest reasonable interpretation of the terms have overlapping scope.  The existence of some differences is not evidence of the scope of the two terms are mutually exclusive of each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741